tcmemo_2008_196 united_states tax_court norman p schneller petitioner v commissioner of internal revenue respondent docket no 1510-08l filed date norman p schneller pro_se jennifer k martwick and monica j miller for respondent memorandum opinion ruwe judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination this case is before the court on respondent’ sec_1 unless otherwise indicated all section references are to continued motion for summary_judgment and to impose a penalty under sec_6673 and respondent’s motion to permit levy the issues for decision are whether respondent’s appeals_office abused its discretion in determining to proceed with the collection action with respect to petitioner’s unpaid income_tax_liability for tax_year whether the court should impose a penalty in an appropriate amount pursuant to sec_6673 on the ground that petitioner instituted these proceedings primarily for delay and that petitioner’s position is frivolous and or groundless and whether respondent has shown good cause to lift suspension of the levy pursuant to sec_6330 this case was calendared for hearing on respondent’s above- referenced motions in atlanta georgia on date upon further review it is determined that no material fact is in dispute and the arguments petitioner raised are unavailing therefore a decision on the merits will be entered pursuant to the information contained in the record background at the time the petition in this case was filed petitioner resided in mcdonough georgia continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure prior proceedings regarding tax_liability petitioner failed to timely file a form_1040 u s individual_income_tax_return for the tax_year and respondent sent petitioner a notice_of_deficiency petitioner filed a petition with this court at docket no that was replete with frivolous and or groundless protester-type arguments by order and decision this court granted respondent’s motion for summary_judgment finding that petitioner had continued his efforts to advance the same meritless contentions he had raised in two previous proceedings and sustained respondent’s deficiency determinations the two previous cases were schneller v commissioner tcmemo_2006_ sustaining the commissioner’s notice_of_determination for the tax_year and schneller v commissioner docket no 384-06l granting the commissioner’s motion for summary_judgment and sustaining the commissioner’s notice_of_determination for the tax_year present proceeding respondent sent to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing notice regarding the unpaid tax_liability that had been assessed for the tax_year the notice advised petitioner of his option to schedule a collection_due_process cdp hearing with respondent’s appeals_office in response to the notice petitioner submitted a form request for a collection_due_process or equivalent_hearing to respondent’s appeals_office petitioner’s stated reason for the cdp hearing was return has been filed with the atlanta service_center see attached request audit redetermination levy premature request alternative collection procedures and reduction in penalties based on pra paperwork reduction act omb office of management and budget was not issued in accordance with u s c petitioner did not offer any collection alternatives or spousal defenses by letter dated date respondent’s appeals officer advised petitioner that a telephonic conference call was scheduled for date pincite p m central time ten days before the scheduled telephonic conference call petitioner sent a letter to the appeals officer dated date in which he stated we will be out of town at the time of the phone conference please continue by correspondence attached to petitioner’s letter was an appeals protest the appeals protest contained petitioner’s continued attempt at advancing the same frivolous and groundless arguments he had asserted in prior proceedings petitioner’s primary argument in this and prior proceedings revolves around his theory that the paperwork reduction act pra shields him from tax_liability on date respondent’s appeals_office issued to petitioner a notice_of_determination sustaining the proposed levy petitioner timely filed a petition with the court that contained the same frivolous and groundless arguments that the public protection clause of the pra shields him from being assessed any penalties or additions to tax petitioner states no person can be subject_to any penalty for failing to file a form not issued in accordance with the paperwork reduction act pra as delineated pincite u s c sec_3506 sec_3512 respondent filed a motion for summary_judgment alleging that petitioner’s petition is based on frivolous allegations and arguments and asks for a penalty under sec_6673 because petitioner has instituted these proceedings primarily for the purpose of delay and petitioner’s petition is frivolous and groundless respondent also filed a motion to permit levy petitioner has filed notices of objection to respondent’s two motions relying primarily on the same protester types of frivolous arguments he had previously asserted in the petition motion for summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see also 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are read in a manner most favorable to the party opposing summary_judgment 85_tc_812 citing 79_tc_340 and 78_tc_412 naftel v commissioner supra pincite when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d the motion however must be granted if the court is satisfied that no real factual controversy is present so that the remedy can serve ‘its salutary purpose in avoiding a useless expensive and time consuming trial where there is no genuine material fact issue to be tried ’ 87_tc_214 quoting 523_f2d_340 8th cir in both the motion for summary_judgment and the motion to permit levy respondent argues that because petitioner’s prior proceeding in schneller v commissioner docket no involved the same tax_year at issue and because the court entered a final_decision as to the merits sec_6330 prevents petitioner from raising the underlying tax_liability as an issue in this case we agree sec_6330 provides sec_6330 notice and opportunity for hearing before levy c matters considered at hearing -- in the case of any hearing conducted under this section- issues at hearing -- b underlying liability -- the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did otherwise have an opportunity to dispute such tax_liability petitioner received a notice_of_deficiency regarding his income_tax liabilities petitioner filed a petition contesting the deficiency and our order and decision in that case docket no was entered on date as a result petitioner is barred under sec_6330 from challenging the existence or amount of his underlying tax_liability for tax_year in this proceeding see 124_tc_189 see also sec_6330 where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 in his responses to respondent’s motions petitioner has not presented any plausible arguments or alleged any facts to show that respondent abused his discretion instead petitioner’s responses are replete with previously rejected tax_protester types of arguments based primarily on the pra as petitioner has previously been told his reliance on the pra is frivolous and groundless schneller v commissioner tcmemo_2006_100 see also 523_f3d_1272 10th cir affg tcmemo_2007_44 521_f3d_1289 10th cir affg 127_tc_200 we will not address these arguments with somber reasoning and copious citation of in the motion for summary_judgment respondent notes that petitioner’s delinquent federal_income_tax return had been recently processed by respondent’s audit_reconsideration division after reconsideration a portion of petitioner’s tax_liability for was abated as of date pursuant to form_4340 certificate of assessments payments and other specified matters petitioner’s tax_liability including interest and failure-to-pay penalties now totals dollar_figure the appeals officer did not abuse his discretion by declining to delay his determinations to await the uncertain outcome of petitioner' sec_11th hour request for audit_reconsideration and the uncertain outcome of any audit_reconsideration that might be granted see jones v commissioner tcmemo_2007_142 precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we find that respondent did not abuse his discretion sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure if the proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position in such proceeding is frivolous or groundless sec_6673 applies to collection proceedings see 115_tc_576 hoffman v commissioner tcmemo_2000_198 a position maintained by the taxpayer is ‘frivolous’ where it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir as this court has previously stated it is inappropriate that taxpayers who promptly pay their taxes should have the cost of government and tax collection improperly increased by citizens apparently unwilling to obey the law or shoulder their assigned share of the government cost burke v commissioner supra pincite as indicated above petitioner advanced the same frivolous and groundless arguments in three prior proceedings before this court petitioner was warned that a sec_6673 penalty might be imposed in the future if he continued to assert frivolous claims before the court see schneller v commissioner tcmemo_2006_100 accordingly we shall impose a dollar_figure penalty pursuant to sec_6673 motion to permit levy sec_6330 provides sec_6330 notice and opportunity for hearing before levy e suspension of collections and statute_of_limitations -- in general -- except as provided in paragraph if a hearing is requested under subsection a b the levy actions which are the subject of the requested hearing and the running of any period of limitations under sec_6502 relating to collection after assessment sec_6531 relating to criminal prosecutions or sec_6532 relating to other suits shall be suspended for the period during which such hearing and appeals therein are pending levy upon appeal -- paragraph shall not apply to a levy action while an appeal is pending if the underlying tax_liability is not pincite petitioner’s second warning came in the proceeding at docket no 384-06l because petitioner had filed his petition at docket no 384-06l before the release of schneller v commissioner tcmemo_2006_100 the court did not impose the sec_6673 penalty the court did however again caution petitioner against raising such meritless contentions issue in the appeal and the court determines that the secretary has shown good cause not to suspend the levy as discussed above petitioner is barred under sec_6330 from challenging the existence or amount of his underlying tax_liability for tax_year in this proceeding accordingly the first requirement that respondent must meet in order to have suspension of the levy lifted under sec_6330 is satisfied the only question is whether respondent has shown good cause as to why the levy should no longer be suspended we have previously held that respondent may show good cause that a levy should not be suspended where as here the taxpayer has used the collection review procedure to espouse frivolous and groundless arguments and otherwise needlessly delay collection burke v commissioner supra pincite petitioner’s use of frivolous and groundless arguments in this proceeding can only be regarded as an attempt to delay collection accordingly we shall grant respondent’s motion to permit levy to the extent not herein discussed we have considered petitioner’s other arguments and found them to be without merit to reflect the foregoing an appropriate order and decision will be entered
